Mb. Chief Justice Quiñones,
delivered the following opinion:
The writ issued for the production of the prisoner, José Avila Alicea, having been duly returned, the latter appeared in charge of José V. Berrios, warden of the jail of this city, and the hearing was had, counsel for the prisoner, and the Hon. Frank Feuille, representing the Attorney General being present.
The order for the commitment of the petitioner José Avila Alicea, was issued by virtue of a final judgment rendered by a competent judge who sentenced him to the principal penalty of imprisonment in jail for three months, and payment of a fine of two hundred dollars, or in default thereof to one year and thirty-four days additional imprisonment in jail; and inasmuch as the imprisonment he is now undergoing is for the purpose of extinguishing the personal penalty imposed upon him, which term has not expired, said imprisonment cannot be considered as illegal, but the case must be held as coming under paragraph 2, section 482, of the *155Code of Criminal Procedure in force in this Island, without prejudice to such rights as he may have, and in due time exercise, with respect to the additional imprisonment which has also been imposed upon him.
It is hereby decreed that the prisoner, .José Avila Alicea, cannot he discharged and he will be remanded to the jail where he was serving his sentence under custody of the warden thereof, with costs against the petitioner.